                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ADAM CHRISTOPHER,

        Plaintiff,
                                                  Case No. 18-cv-1073-bbc
   v.

JIM SCHWOCHERT, DAI SECURITY
DIRECTOR, DAI PROPERTY
COMMITTEE, CATHY JESS,
LIZZIE TEGELS, PATRICK SMETANA,
C.O. KNUDSON, JODI DOUGHERTY
AND MELISSA B. ROBERTS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                3/24/2020
        Peter Oppeneer, Clerk of Court                     Date
